NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas            956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          July 15, 2015

      Hon. Jose L. Aliseda                       Hon. Rick Holstein
      Bee County District Attorney               Attorney At Law
      111 S. St. Mary's St., Ste. 203            819 North Upper Broadway
      Beeville, TX 78102                         Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00008-CR
      Tr.Ct.No. B-14-2042-0-CR-B
      Style:    Michael Cortez v. The State of Texas


             Appellant’s motion for leave to file brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of July 10, 2015, the date
      of receipt.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch